EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Haut on 5/28/21.
The application has been amended as follows: 
Amend claim 1 as follows:
1.	A system for otologic surgical skills training, the system comprising:[[;]] 
	a housing; 
	a first working port extending through the housing, the first working port configured to receive an otologic surgical instrument; 
	a simulated ear canal removably attachable to the first working port; and 
	an otologic surgery skill exercise module positioned inside the housing, wherein the otologic surgical instrument is configured for performing otologic surgery exercises on the otologic surgery skill exercise module, and 
	wherein the simulated ear canal includes a simulated ear canal working port in communication with the first working port, the simulated ear canal working port having a diameter configured for simulating transcanal ear surgery, and 
	wherein the housing includes a second working port that is larger than the simulated ear canal working port for passage of otologic surgical instruments to the otologic surgical skills exercise module for conducting otologic surgical exercises with less spatial constraints than the simulated ear canal working port.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9 and 11-17, as amended above, are allowed.  The claims overcome all previous rejections, by incorporating the subject matter of previously presented claim 10, which was indicated as allowable subject matter in the Office Action mailed on 1/25/21.  The closest prior art, including US 6,241,526 to Auran and US 4,279,355 to Schwartz fail to render anticipated or obvious the combination of 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Error! Unknown document property name. can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/
Primary Examiner, Art Unit 3715